DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that the recited claims are eligible because they provide a convenience to a user. The Examiner disagrees. User convenience is not a consideration for eligibility with respect to 35 U.S.C. 101. The Examiner refers Applicant to the USPTO 2019 Revised Subject Matter Eligibility Guidance for an exemplary claims and responses to arguments. 
Applicant further argues that the recited claims perform a type of transformation by using historical information to provide a recommendation. Again, this is not considered a transformation. Generally speaking, a “transformation” refers to the changing of a particular article to a different state or thing. What Applicant describes is mere data analysis. 
Applicant argues that the claimed invention is similar to that of the claims in McRO, Inc. v. Bandai Namco Games America, No. 2015-1080 (Fed. Cir. Sept. 13, 2016). The Examiner disagrees. Contrary to the claims of the instant invention, the claims of of McRO were not deemed to be abstract. The claims instead were directed to "a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type." McRO, 2016 WL 4896481, at *8. The court explained that "the claimed improvement was allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators." Id. at *8 (quoting U.S. Patent No. 6,307,576 col. 2 ll. 49-50). The claimed rules in McRO transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers. Id. at *8-9. Indeed, the inventors in McRO conceded that prior animating processes were "driven by subjective determinations rather than specific, limited mathematical rules," such as the mathematical rules articulated in McRO's claimed method.   Id. at *8.   Is it now Applicant's position that the claimed invention was previously done by humans and Applicant has now applied mathematical rules that are an improvement that is merely executed on a computer? Even if Applicant were to be asserting this, the claims of McRo were not deemed to be abstract so Applicant's supposed "rules" would still be merely a part of the abstract idea. 
Further, the court in McRO explained that "it was the incorporation of the claimed rules, not the use of the computer that 'improved the existing technological process' by allowing the automation of further tasks." Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358).  Applicant's claims are more like those of FairWarning IP, LLC v. Iatric Systems, Inc. (Fed. Cir. 2016).  Although FairWarning's claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly "improves the existing technological process" by allowing the automation of further tasks. This is the same deficiency of the claims of the instant invention. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite storing, making, communicating, recommending and receiving limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations storing, making, communicating, recommending and receiving under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “communication device, memory, processor, vehicle sharing apparatus”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “communication device, memory, processor, vehicle sharing apparatus”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (communication device, memory, processor, vehicle sharing apparatus)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-10 and 12-20 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
Claims 1-20 are not rejected by the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628